Citation Nr: 0605275	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is legally eligible for Department of 
Veterans Affairs death benefits, including dependency and 
indemnity compensation benefits. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  
The appellant testified before the undersigned at a 
videoconference hearing held in July 2003.


FINDINGS OF FACT

1.  The U.S. Department of the Army certified that the 
appellant's deceased father did not serve as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.

2.  The appellant's deceased father was not a "veteran" for 
the purpose of establishing her eligibility for VA death 
benefits, including dependency and indemnity compensation 
benefits. 


CONCLUSION OF LAW

The appellant has not established legal eligibility for VA 
death benefits, including dependency and indemnity 
compensation benefits under the laws administered by VA.  38 
U.S.C.A. §§ 101(2), 107, 1310 (West 2002); 38 C.F.R. §§ 3.40 
(c) and (d), 3.41(a), 3.203(a) and (c) (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
pertinent part at 38 C.F.R. § 3.159, amended VA's duty to 
notify and duty to assist a claimant in developing the 
information or evidence necessary to substantiate a claim.  
Because the law, and not the evidence, is dispositive of this 
claim, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002). 

Factual Background

A document issued by the Office of the Civil Registrar of the 
Republic of the Philippines certifies that the appellant is 
the daughter of the deceased at issue.

A copy of a March 1946 Certificate of Relief From Active Duty 
or Discharge from the Philippine Army discloses that the 
appellant's father was discharged from the "USAFIP-NL."  An 
accompanying document shows that her father received pay for 
his services from 1941 to 1946.

In August 1950, the appellant's father applied for VA 
benefits.  He reported serving from November 1941 to January 
1942, and from November 1944 to March 1946 with "USAFIP."  
He indicated that he did not serve under any other name.

In September 1950, the RO requested verification of service 
for the appellant's father from the Department of Army, who 
certified in October 1950 that he did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces. 

Received in March 2001 is a Certificate of Registration by 
the Veterans Federation of the Philippines, completed at some 
point after 1970, which indicates that the appellant's father 
served in the United States Armed Forces Far East (USAFFE) 
from October 1945 to March 1946.

Also submitted in March 2001 is a W.D. A.G.O. Form 38, Report 
of Physical Examination of Enlisted Personnel Prior to 
Discharge, Release from Active Duty or Retirement.  The form 
purports to show the physical condition of the appellant's 
father at his discharge from military service with the 
"Medical Det Repl & Cas Bn."

Received in August 2001 is an affidavit signed in February 
1946 by M.B., who attests that the appellant's father was 
inducted into the service of the USAFFE  on November 2, 1941 
by a Major [redacted].

In statements on file, the appellant contends that her father 
served with the USAFFE.  At her July 2003 hearing, she 
testified that her father told her he had recognized 
guerrilla service.

Analysis

A surviving child is entitled to dependency and indemnity 
compensation (DIC) benefits from VA if the deceased parent 
was a "veteran" and died from a service-connected 
disability. 38 U.S.C.A. § 1310.

Leaving aside the question of whether the appellant, who was 
well over the age of 23 when she filed for the benefits at 
issue, is a "child" of the deceased for VA purposes under 
38 U.S.C.A. § 101(4), to qualify for DIC benefits, the 
appellant must demonstrate that her late father, upon whose 
service she predicates her claim, was a "veteran."  For the 
purpose of VA benefits, the term "veteran" is defined by 
statute as a person who served on active military, naval, or 
air service, and who was discharged or released therefrom 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2).  Service in the active U.S. Armed Forces for DIC 
purposes includes service in the organized military forces of 
the Commonwealth of the Philippines, including as a member of 
the Philippines Commonwealth Army or in guerrilla service, 
while such forces were in the services of the U.S. Armed 
Forces.  Such service is not qualifying service for pension 
benefits under chapter 15, Title 38 United States Code.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40(c), (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by the appellant 
if the evidence meets all the following conditions: (1) the 
evidence is a document issued by the service department; (2) 
the document contains needed information as to length, time 
and character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

In this case, the appellant has submitted as evidence of 
service, discharge documents from the Philippine Army, a 
Certificate of Registration by the Veterans Federation of the 
Philippines, and an affidavit by a person who presumably was 
a service comrade of the deceased.  None of those documents, 
however, is from the U.S. Army (the relevant service 
department), and therefore can not be accepted as evidence of 
service.

The appellant has also submitted a W.D. A.G.O. Form 38 which 
resembles a service document that would have been issued by 
the U.S. Army.  The Board finds that the document is not 
genuine, and notes that the deceased curiously never 
submitted this document during his lifetime.  In any event, 
the document does not contain any information as to length, 
time or character of service, and the Board finds that the 
October 1950 determination by the U.S. Army that the deceased 
did not have recognized service is controlling; none of the 
documents submitted by the appellant counters that 
determination.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).

Where as here, service department certification is required, 
the service department's finding is binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
38 C.F.R. § 3.41(a); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

As the service department's finding does not establish that 
the appellant's late father was a "veteran" of the United 
States Armed Forces, the appellant is ineligible for VA 
benefits, including DIC benefits.  Therefore, the claim must 
be denied, due to the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Eligibility for VA benefits is denied. 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


